Citation Nr: 1731831	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder.

3. Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1979 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, as assisted by counsel. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The issues of entitlement to service connection for posttraumatic stress disorder and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied reopening of the claim for entitlement to service connection for bilateral hearing loss. The Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision.

2. Evidence associated with the file since February 2004, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The February 2004 rating decision denying reopening of the claim for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2. As pertinent evidence received since the February 2004 denial is new but not material, the criteria for reopening the claim for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a). The appellant did not file a notice of disagreement within one year of the June 1985 notice of the decision denying service connection for bilateral hearing loss. That decision is final. 

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c). 

The exception to this rule is 38 U.S.C.A. § 5108, which provides that VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a June 1985 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss because the condition pre-existed service. Although notified of this decision by a June 1985 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

In April 1997, the Veteran petitioned to reopen the claim. In a September 1997  rating decision, the RO denied reopening because the evidence submitted was not new and material. The Veteran did not initiate a timely appeal, and the September 1997 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2003, the Veteran again petitioned to reopen the claim. In a February 2004 rating decision, the RO denied reopening because the evidence submitted was new but not material. The Veteran did not initiate a timely appeal, and the February 2004 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2009, the Veteran petitioned to reopen the claim. In a March 2010 rating decision, the RO denied reopening because the evidence was new but not material. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the January 2014 statement of the case (SOC). 

Evidence submitted since the final February 2004 rating decision consists of VA treatment records and the Veteran's statements. VA treatment records show the Veteran has received hearing aids for both ears. The Veteran's statements reiterate his contentions that he was exposed to loud noises during boot camp and Advanced Individual Training (AIT).  

Based on the above, new and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss.
 
The Board has considered the VA treatment records. These records are new but are not material to the claim. They do not show the Veteran's pre-existing impaired hearing was aggravated or permanently worsened as a result of his active duty service.

The Board has considered the Veteran's statements. They contend that ammunition drills resulted in loud noises that aggravated or permanently worsened his pre-existing impaired hearing.  

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and do not raise a reasonable possibility of substantiating the claim. Specifically, they do not show that the Veteran's active duty service aggravated or permanently worsened his pre-existing bilateral hearing loss. Therefore, new and material evidence has not been received to reopen the claim for service connection. The requirements to reopen this claim have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the petition to reopen the claim for entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran indicated at his hearing that he receives Social Security Disability Insurance (SSDI) benefits. VA must request potentially relevant Social Security Administration (SSA) records under VA's duty to assist. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's SSA records, to include the most recent determination for SSDI benefits and the records upon which the determination was based. All SSA records should be associated with the record. If any of the records are unavailable, clearly document the VBMS electronic file to that effect and notify the Veteran of any inability to obtain these records. 

2. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


